DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2022 is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
“and” in line 1 should read -- an --.  
Appropriate correction is required.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-12, 15-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 3572189) in view of Miller (US 2902759).
	Regarding these claims Matthews teaches:
1. A tool for wrapping a formed wire around a cable, the tool comprising: a handle portion (26) having an elongated body and a hand grip portion attached to at least a portion of the elongated body (Figs 1&2); and a head portion having: a base (32+40) attached to the elongated body of the handle portion and having a pusher member (44) adapted to contact and push one or more strands of a formed wire when the tool is in use (is capable of contacting outer portion of a wire, such as seen in Fig 3); a cover (18).  
3. The tool according to claim 1, wherein the elongated body of the handle portion is a cylindrical body (clearly seen in Figs 1&2).  
6. The tool according to claim 1, wherein the pusher member comprises and extension arm (solid rectangular rod portion of 44) and a hook (end tip portion of 44 creates an L-shaped “hook”; Fig 6).  
7. The tool according to claim 6, wherein the hook comprises a curved edge (Fig 6).  
8. The tool according to claim 7, wherein the curved edge comprises an acute edge or an obtuse edge (Fig 6).  

9. A tool for wrapping a formed wire around a cable, the tool comprising: a handle portion (26) having an elongated body and a hand grip portion attached to at least a portion of the elongated body (Figs 1&2); a head portion having a cover (18) attached to a base (32+40) such that a cable receiving opening is formed between the cover and the base (clearly seen in Fig 3); and a pusher member (40) extending from the cover or the base into the cable receiving opening (Fig 3), the pusher member being adapted to contact and push strands of a formed wire when the tool is in use (is capable of contacting an outer portion of a wire, such as seen in Fig 3).  
12. The tool according to claim 9, wherein the elongated body of the handle portion is a cylindrical body (Figs 1&2).  
15. The tool according to claim 9, wherein the pusher member comprises an extension arm (solid rectangular rod portion of 44) and a hook (end tip portion of 44 creates an L-shaped “hook”; Fig 6).  
16. The tool according to claim 15, wherein the hook comprises a curved edge (Fig 6).  
17. The tool according to claim 16, wherein the curved edge comprises an acute edge or an obtuse edge (Fig 6).  

18. A tool for wrapping a formed wire around a cable, the tool comprising: a handle portion (26) having an elongated body and a hand grip portion attached to at least a portion of the elongated body; and a head portion having: a base (32+40) attached to the elongated body of the handle portion; a cover (18) coupled to the base (Figs 1&2); wherein the base or the cover includes a pusher member (40) adapted to contact and push one or more strands of a formed wire when the tool is in use (is capable of contacting an outer portion of a wire, such as seen in Fig 3).  
20. The tool according to claim 18, wherein the elongated body of the handle portion is a cylindrical body (Figs 1&2).  
23. The tool according to claim 18, wherein the pusher member comprises an extension arm (solid rectangular rod portion of 44) and a hook (end tip portion of 44 creates an L-shaped “hook”; Fig 6).  
24. The tool according to claim 23, wherein the hook comprises a curved edge (Fig 6).  
25. The tool according to claim 24, wherein the curved edge comprises an acute edge or an obtuse edge (Fig 6).

	Matthews does not explicitly teach:
1. the cover removably coupled to the base by a pin, the pin forming a pivot point between the cover and the base such that the cover is movable relative to the base; and a locking system adapted to releasably hold the cover to the base.  
2. The tool according to claim 1, wherein the locking system comprises a clasp on the cover and a clasp holder on the base adapted to receive the clasp and releasably hold the clasp.  
9. the cover pivotably attached to the base such that when the cover is pivoted into contact with the base a cable receiving opening is formed between the cover and the base.  
10. The tool according to claim 9, wherein the head portion further comprises a locking system adapted to releasably hold the cover to the base.  
11. The tool according to claim 10, wherein the locking system comprises a clasp on the cover and a clasp holder on the base adapted to receive the clasp and releasably hold the clasp.  
18. the cover coupled to the base so that the cover is movable relative to the base; and a locking system used to releasably hold the cover in a closed position relative to the base.  
19. The tool according to claim 18, wherein the locking system comprises a clasp on the cover and a clasp holder on the base adapted to receive the clasp and releasably hold the clasp.  

	Miller teaches that it is well known to provide cable tools which provide a cable receiving opening (defined by 16&18; Fig 2) via a base (2) connected to a cover (6) with a hinge (12) including a pin so that the cover is pivotally movable relative to the base, and including a locking system (20+26+28) which releasably holds the cover to the base (as seen in Figs 1&2), the locking system having a clasp (20+26) on the cover (interacts with cover; Fig 2) and a clasp holder (24) on the base to releasably hold the clasp (24 may be unscrewed in order to remove the clasp).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Matthews to incorporate the teachings of Miller and provide for the structure above.  Doing so would allow the operator to quickly insert/remove a cable from the device as well as ensuring the cable is secured within the cable holding space during processing of the cable.



Claims 4, 5, 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Miller and Heuer et al. (US 2605661).
	Regarding these claims Matthews in view of Miller teaches each and every limitation of claims 1, 9, and 18 as noted above, but does not explicitly teach:
4. The tool according to claim 1, wherein the hand grip portion of the handle portion comprises at least one grip enhancing member.  
5. The tool according to claim 4, wherein the at least one grip enhancing member comprises at least one slot extending longitudinally along at least a portion of a length of the hand grip portion. 
13. The tool according to claim 9, wherein the hand grip portion of the handle portion comprises at least one grip enhancing member.  
14. The tool according to claim 13, wherein the at least one grip enhancing member comprises at least one slot extending longitudinally along at least a portion of a length of the hand grip portion.  
 21. The tool according to claim 18, wherein the hand grip portion of the handle portion comprises at least one grip enhancing member.  
22. The tool according to claim 21, wherein the at least one grip enhancing member comprises at least one slot extending longitudinally along at least a portion of a length of the hand grip portion.  

	Heuer teaches that it is well known to provide hand tools which comprise a generally cylindrical handle (10) which has at least one grip enhancing member being at least one slot (11) extending longitudinally along at least a portion of the handle (Figs 1&2).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Matthews in view of Miller to incorporate the teachings of Heuer and provide the handle grip portion have grip enhancing members in the form of longitudinally extending slots.  Doing so would allow the user to obtain a firm grip on the handle, as noted by Heuer (2:44-45).

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723